 Case 3:21-cv-00437-SDD-SDJ                         Document 1-2             07/29/21 Page 1 of 3

ev.




      ARTHUR ROSEMOND                                           number-So 5 (Hsection:

      VERSUS                                                    18TH JUDICIAL DISTRICT COURT


      WALMART INC. AND XYZ INSURANCE                            PARISH OF IBERVILLE
      COMPANY                       .
                                                                STATE OF LOUISIANA



                                         PETITION FOR DAMAGES


              The petition of Arthur Rosemond, a person of the full age of majority and domiciled in


      the Parish of East Baton Rouge, State of Louisiana, who respectfully represents the following to

      wit:


                                                       1.


             The defendants in this matter are as follows:

              1.   Walmart Inc. is a foreign corporation licensed to do business in the state of Louisiana

                   with its principal business establishment and designated in its application to do


                   business located in, and operating within the State of Louisiana.

              2.   Walmart Inc. is believed to be self insured, however, if that status has changed, the


                   XYZ Insurance company as the defendants in this matter, and insurer of Walmart Inc.

                                                      2.


             Plaintiff Arthur Rosemond indicates that on or about February 17, 2020, around 6:00


      p.m., Arthur Rosemond (hereinafter Rosemond) was shopping as a patron of Walmart

      (Supercenter #401) located at 59690 Belleview Drive, Plaquemine, LA 70764.

                                                       3.


              Rosemond entered the Walmart on crutches after a rain shower. Upon entering the

      Walmart location, there was water visibly located in small patches on the floor of the store. Upon

      entering, one of Mr. Rosemond's crutches slipped on the wet surface of the floor, at the entrance

      of the Wal-Mart. Due to a water residue and buildup on the floor, the crutches could not be

      securely placed on the floor. Upon falling, the plaintiff attempted to break his fall and violently

      struck the floor, which ultimately resulted in fracturing his arm, upon contact with the floor.

                                                       4.


              An incident report was filled out and completed at the Walmart (Supercenter #401).

      During and subsequent to the fall it was noted that there was an "absence of any warning signs




                                                                                                             EXHIBIT A
                                                                                                             EXHIBIT A
Case 3:21-cv-00437-SDD-SDJ                              Document 1-2             07/29/21 Page 2 of 3
 4   i




         regarding the wet and slippery condition of the floor," and "no moping or preventative measures


         were taken to secure or dry off the premises" prior to the fall.   This fall formed the cause-in-fact


         of the plaintiffs injuries.

                                                          5.


                 After the accident, Rosemond sought immediate medical treatment for his injuries and

         was in rendered in excruciating and debilitating pain as a result of the incident, and sought

         immediate treatment reporting to the Emergency room, where he was diagnosed with a

         displaced fracture to his left arm.

                                                          6.


                 Walmart Stores Inc. Stores has denied any and all liability for the plaintiffs injuries.

                                                          7.


                 The plaintiff suffered injury in the following respects:

             (1) Pain and suffering due to surgery


              (2) Mental Anguish


             (3) Medical & Special Damages

             (4) Debilitating Bodily Injury


             (5) Any other injuries to be proven at trial of this matter.

                                                          8.


                 The defendant, Walmart Stores Inc., is responsible for the plaintiffs injuries by failing to

         provide a safe and cleanly environment for the plaintiff to enter safely and shop, and is therefore

         the legal cause of the plaintiffs accident and injuries sustained as complained of herein.

                                                           9.


                  WHEREFORE, Defendants are indebted, jointly, severally and insolido in the full sum to

          be determined by this honorable court together with legal interest from the date of judicial

         demand and for all costs of these proceedings together with the defendant's insurance carrier, (an

         unknown insured referred to as XYZ Insurance Company) and the defendant.

                 Amicable demand has proven to no avail. Petitioner prays for all equitable relief as this




                                                                                                    Page 2 of 3




                                                                                                                  EXHIBIT A
                                                                                                                  EXHIBIT A
Case 3:21-cv-00437-SDD-SDJ                             Document 1-2         07/29/21 Page 3 of 3




   court may deem proper and for final resolution of this matter as is appropriate under the


   circumstances.


                                                                     Resi      [y Submitted:



                                                                     Ke^in^ James, ESjg# 24,1 IS
                                                                     Aftorneyfor Arthur Rosemohd
                                                                      1834 Market Place Ave. Ste. B
                                                                     Iaton Rouge, Louisiana 700816
                                                                     Phone: (225) 293-3433
                                                                     Fax: (225) 293-3313



   Please serve the defendant, Wahnart Inc., through its agentfor service ofprocess:

   C T Corporation System
   3867 Plaza Tower Dr.
   Baton Rouge, La 70816




                                                                               A TRUE COj


                                                                                               (iTi'iiuiAsaiiU'n




                                                 s     CU
                               '-ii? .'Vt,' !/
                                                 • 0
                                                       A IQ: l; ~j




                                                                                               Page 3 of 3




                                                                                                                   EXHIBIT A
                                                                                                                   EXHIBIT A
